This is an appeal from the order of the district court of Seminole county in an action wherein the plaintiff in error was plaintiff. The plaintiff in error ill due time served and filed its brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief or to otherwise appear in this cause in this court upon the merits of the case nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and file its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney, 122 Okla. 233. 253 P. 481.
In this case the petition in error prays that the order appealed from be reversed, set aside, and held for naught and that judgment be rendered for the plaintiff in error setting aside the order allowing and approving the supersedeas bond and decreeing and adjudging said supersedeas bond vacated. We find upon examination, the authorities cited by the plaintiff in error reasonably support the contention of the plaintiff, and we therefore reverse the judgment of the lower court and direct it to vacate its former order and judgment and enter judgment in favor of the plaintiff in error.